Cosmetic products (recast version) (debate)
The next item is Mrs Roth-Behrendt's report, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on cosmetic products (recast) - C6-0053/2008 -.
Mr President, ladies and gentlemen, I will probably not need the four minutes that are allocated to me at the start of the debate, as it is really a very simple and very pleasant matter that we are discussing today. We are discussing a new version of the Cosmetics Directive, which is now a regulation. This Regulation will, in fact, be brought up to date, and we would very much like to update it, improve it and make it more coherent.
We have three minor improvements in mind. On the one hand, the Regulation ensures that the use of carcinogenic substances in cosmetics has indeed been banned, but we have to keep a sense of proportion, so that substances which are permitted for use in foodstuffs are not banned for use in cosmetics, such as vitamin A or alcohol. This is something that the Commission has correctly recognised and taken into account in its proposal.
The Commission also rightly recognised the fact that new technologies, such as nanotechnology, need special attention, in particular when we are dealing with microscopic particles which may be able to pass through layers of skin. We simply want to ensure that they present no danger. Here, too, I am satisfied that we have achieved a compromise which I can wholeheartedly support.
Finally, Mr President, there is something else we have to address, namely the product claims. We also ought to examine them and bring them up to date. If we got here today, having rushed to get here, and if our deodorant promised us this morning that we would be sweat-free for 14 hours, but we are nevertheless totally covered in sweat this evening, then we are likely to be very surprised and say that there is no truth to the claim at all. Claims that deliver what they promise are an important part of an honest, credible product. We have legislation to ensure safe products and, at the same time, to ensure genuine and clear products.
I am very grateful for the excellent cooperation with the Czech Presidency. I would particularly like to thank Mrs Popadičová, who cannot be here today, but who really has done her best, something that has not always been easy in this Council.
I would also like to offer particular thanks to the Commission, whose cooperation was extremely constructive and successful. That, too, is not always the case in this Chamber. Moreover, I would like to thank my colleagues, namely my female colleagues who have been working on this issue for a long time. I would like to thank Françoise Grossetête, Margret Auken, Hiltrud Breyer and also Fréderique Ries, who cannot be here today, for their cooperation. We did not always agree on issues such as how to deal with notification in relation to nanotechnology and what should be done in terms of labelling, but we managed to reach an excellent compromise. I am very pleased about this.
I would just like to say something about the issue of labelling. I think that certain delegations, perhaps even my own delegation and my own Member State, need to take note of a few things. Labelling has nothing to do with warning signs. Labels allow consumers to make free and informed choices. Consumers have a right to be informed about nanotechnologies and to know that a specific substance contains particularly small, even microscopic particles. They have the right to decide whether they want to use sun lotion and whether they want to use the sun lotion on their children. Consumers have the right to decide. I myself would happily do it and would be happy to use the products myself. Others would not. However, it is important for us to make sure that all people are in a position to make these choices.
I know that you, Commissioner Verheugen, are going to make a statement today on the whole issue of preventing the counterfeiting of medicines. I am very grateful and I hope that you will also address the matter of the threat posed by, or the opportunities related to, internet trade. If you do this, then tomorrow when we vote on the version of the compromise which the Council already voted on last week will be a better day for some of my colleagues, who generally support this compromise, but would like some additional assurances. Thank you very much.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I would like to offer my sincere thanks to the rapporteur, Mrs Roth-Behrendt, and her two shadow rapporteurs, Mrs Ries and Mrs Grossetête, for their constructive and intensive collaboration, which helped us to reach consensus at first reading.
This is a regulation, which has three important consequences and achieves three important steps forward. We are ensuring greater security and greater transparency for consumers and we have achieved a significant simplification of existing legislation. The issue of security has, in particular, been at the core of our work.
I should just like to address a few points. We are now, for the first time, really creating a mechanism that I would like to describe as a 'cosmetic watchdog', namely a constant monitoring of cosmetic products. This is something we already have for pharmaceutical products. We are increasing the level of market surveillance by the Member States and creating a system to ensure the compulsory traceability of cosmetic products. All of these apply to all manufacturers, from the amateur to the wholesalers and retailers, in other words all of the stakeholders throughout the distribution chain.
Mrs Roth-Behrendt has already spoken on the subject of nanotechnology. We have found a solution in this case, which I would like to describe as a model, as this same solution will be used again later this week with regard to other important pieces of legislation. The specific provisions concerning the nanomaterials used in cosmetics introduce a mechanism for providing the necessary information before the materials are made publicly available on the market. This ensures that relevant data on safety has to be presented and the authorities have time to take any necessary safety precautions.
There has been a long, intensive and fruitful debate on whether materials that are classified as carcinogenic, mutagenic or reprotoxic could be used in exceptional cases. I am very pleased that the Council and Parliament have agreed with the Commission that we should retain the general ban on these substances in cosmetic products. The minimal exceptions that the Commission has proposed are only intended to avoid discrepancies in relation to the legislation on foodstuffs, as it is not immediately clear that one can drink alcohol but not use it in cosmetic products.
In addition to ensuring product safety, the proposal improves the level of information provided to consumers. An example is the addition to the list of ingredients of information on which substances appear in nano form. Moreover, the legislation provides for a specific inspection of the information provided by manufacturers. I am quite happy to confirm that the Member States and the Commission, through their close cooperation on this matter, wish to prevent the possibility of consumers being misled.
As I said, this regulation is also part of our simplification programme. In this way, ambiguities and contradictions will be removed from a directive which is already 33 years old and which, during that time, has been amended 55 times. There are probably few people around who could really understand it. That is why we have come up with a significant simplification of EU legislation.
I would also like to point out that the creation of a central system for reporting of cosmetic products before they are put on the market in the EU will result in savings for the industry.
I have already indicated that the European Parliament, Council and Commission have worked closely and constructively together. On behalf of the Commission, I am able to agree to all of the amendments tabled by the rapporteur, Mrs Roth-Behrendt.
The Commission has also provided the explanations requested by Parliament with regard to it being a regulation instead of a directive, regarding internet sales, counterfeit products, transitional provisions and the timeframe for entry into force of the regulation and with regard to the issue of the definition of nanomaterials. In order to save time, I would like you to consent to all of the explanations being passed on to the conference services, as the contents are already known to Parliament.
Commission statements
The Commission takes note of the concerns of Member States on the recasting of directives into regulations.
The Commission considers that, where the existing provisions of a directive are sufficiently clear, precise and detailed, they may be capable of conversion into directly applicable provisions in a regulation by way of recasting. This is true more particularly where the provisions at issue are of a technical nature and have already been fully transposed into national law by all Member States.
The Commission accepts, in the light of the different opinions expressed, that the specific case of the Cosmetics Regulation will not be used as a precedent for the interpretation of the Interinstitutional Agreement on this point.
The Commission commits to clarifying the situation regarding Internet sales of cosmetic products prior to the date of application of the regulation.
Like the European Parliament, the Commission is concerned by the fact that the cosmetic sector may be affected by counterfeiting which may increase risk for human health. Therefore, the Commission will take action in order to enhance cooperation between national competent authorities in order to fight counterfeiting.
The Commission will draft an explanatory note regarding transitional provisions and dates of application of the Regulation (in particular in view of Articles 7, 8, 10 and 12a).
On definition of nanomaterials the Commission notes that work towards a common definition of nanomaterials is still evolving. The Commission therefore confirms that in future Community legislation progress on the common definition should be taken into account and notes that the comitology procedures contained within this proposal also allow for the updating of the definition within this proposal.
on behalf of the PPE-DE Group. - (FR) Mr President, allow me, first of all, to warmly congratulate not only the Council but also the rapporteur, of course, Mrs Roth-Behrendt, the European Commission, my fellow shadow rapporteurs and, in particular, Mrs Ries, for this work that we have done. There have sometimes been some sharp exchanges between us, but in the end we have achieved a result that is very satisfying and that strengthens, on the one hand, the safety of cosmetic products for the benefit of consumers and, on the other hand, reduces the administrative burdens which had become pointless for our European industry.
This regulation was necessary because clarity needed to be restored to the legislation, which has been amended almost 50 times during the last 30 years. Transposition of the directive was causing problems in the 27 Member States. There were some legal uncertainties and the text had become very heavy and much too costly for our businesses in terms of implementation. I recall also that cosmetics companies in the European Union are world leaders in this sector with more than 3 000 cosmetics manufacturers. It is a highly innovative industry that represents a market of EUR 65 billion and directly or indirectly generates more than 350 000 jobs. Therefore, it is important to be concerned about cosmetics.
This new regulation strengthens safety, as I have said, and the manufacturer's responsibility through monitoring of the market, while at the same time reducing bureaucracy. It ensures better traceability of cosmetic products, identification of the person responsible, an information file with a description of the cosmetic product and the method of manufacture.
We have, in fact, had much discussion about nanomaterials, which are used in cosmetics, particularly in sun protection products, and which must be subject to very strict requirements in relation to safety, but without standing in the way of innovation. A product containing nanomaterials will therefore have to be notified by the person responsible and not the nanomaterial as such.
In conclusion, I should like to draw your attention to the fact that we really have to fight against counterfeiting of cosmetic products, because that is still a real danger. We still have much to do in that area.
Safe cosmetic products are particularly important to European consumers, which is the reason why we must focus appropriate attention on them.
I regard as timely the initiative to review the directive and its replacement with a proposal for a regulation from the Commission. This will allow inaccuracies and inconsistencies of a legal nature to be eliminated and discrepancies to be avoided between transpositions into national legislation.
In circumstances where experience at a European level has demonstrated that the 'ingredient by ingredient' type approach is neither viable nor adequate, in my view, our priorities are to make manufacturers more accountable and to enforce tight control on the internal market.
The use of nanomaterials is a promising solution in this area, but they are to be assessed and declared safe by the Scientific Committee for products intended for consumer use, while the use of alternative methods is an initiative which must continue to be supported.
I believe that the involvement of the Committee which I referred to is vital with regard to the use of substances classified as carcinogenic, mutagenic or toxic in order to verify their use in the manufacture of cosmetic products.
In order to implement this regulation effectively, I believe that Member States must carry out adequate checks and, in the event of non-compliance, submit a report on a regular basis to the Commission.
on behalf of the ALDE Group. - Mr President, Parliament is coming to the end of its term and some of us are starting to make preparations for the elections. In the United Kingdom, at least, I see us faced with a sea of Euro-sceptics and Europhobes wishing to criticise everything we do at every opportunity. And the history of this legislation will give them some ammunition: 55 significant changes over the past 30 years, making it more cumbersome and confusing and hardly helping the industry or consumers.
Yet, I find that the critics often tend to stop short. They do not tend to actually look at what the European Union is doing to try and improve upon the existing situation and to put benefits into practice. They assume we are always static. So, here we have a piece of legislation that in practice has ensured that existing arrangements are simplified, that red tape is cut, that the legislation is clarified for all. And we have a directive turned into a regulation. Now back in my country that is terrible - that takes a way a bit of freedom for manoeuvre for Member States - but the reality is, as we have seen with REACH, as we now see with this, industry does not want 27 different interpretations of a European rule, it wants the facility of knowing exactly where it stands across this market, the greatest market of its kind in the world.
Will the critics stand up and say, 'We were wrong to insist that CMRs be banned'? Will they stand up and say, 'We were wrong'? Will they say what we should be putting into cosmetics, products that we would not put into foods, despite the fact that some of these cosmetics we put on our skins, in our eyes, even taking in our mouths? Will they oppose proper assessments being made of cosmetics or the centralised information service which the Commissioner has rightly said will actually save industry money? I do not think they will do any of these things.
My colleague Frédérique Ries, who cannot be with us tonight, wanted to ensure that steps were taken to try and avoid the marketing of counterfeit products, to strengthen product traceability and to tighten up restrictions on the making of false claims about the beneficial effects of these products. She wanted to support clear labelling of products about the content of nanomaterials. We have made progress on all these areas. So, on her behalf, I would like to thank the rapporteur, the shadow rapporteurs and Commissioner Verheugen. I think it is a good piece of legislation and I for one, as I go into this election process, will be very happy to hold this up as an example of what the European Union can do well.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, the European cosmetics industry is a very important sector in terms of the economy and employment. As has been said, it represents a turnover of more than EUR 35 billion and more than 350 000 jobs among sales, distribution and transport. It is a high-innovation sector, but I too would emphasise that a high level of protection for human health and a high standard of consumer information must be guaranteed.
It is on precisely these grounds that I congratulate the rapporteur on her excellent work, and I would like to highlight certain points I believe to be of particular importance. It is right to subject products to a safety assessment that also gives distributors a responsibility for completing the necessary checks before marketing the goods. The ban imposed by the new regulation on more than 1 000 substances used in cosmetics that have been classified as carcinogenic or toxic is also a good thing.
Another important aspect is the list of permitted colourants, preservatives and solar filters, and greater clarity in labelling on the function of the cosmetic, its shelf life, specific warnings for its use and a list of ingredients in descending order by weight is also essential. Most importantly, the label must feature words, marks or images that attribute realistic characteristics and functions to the product and not characteristics or functions that it does not possess.
It will therefore be necessary to guarantee product traceability, not least because we must prevent the worrying phenomenon of the counterfeiting of cosmetics and so-called 'parallel imports'. I will finish, Mr President, by pointing out that in Italy alone, EUR 120 million of cosmetic products, including perfumes and toothpaste, in fact come from the parallel market, with potential serious effects on health.
on behalf of the Verts/ALE Group. - (DE) Mr President, protecting human health is also the primary objective when it comes to cosmetic products. We are making history with this vote. This is the first time that specific regulations have been drawn up for the use of nanomaterials in cosmetic products, and we are breaking new ground. I am, of course, particularly pleased to be able to say that it was an initiative of the Group of the Greens/European Free Alliance that led to this groundbreaking event. We Greens were the driving force, we placed it on the agenda, and I would like to wholeheartedly thank the rapporteur, Mrs Roth-Behrendt, for her clear and unwavering support. I am also pleased to be able to praise the Commission for changing its mind. Until now, it had continually stressed that the existing legislation was sufficient to guarantee the safety of nanomaterials. Now, it has clearly stated that we do indeed need specific regulations.
This does not apply only to the Cosmetics Regulation, but also to the regulation which we have yet to discuss this week on new foodstuffs, as nano-technology has, until now, been a kind of black hole. It was brought onto the market without sufficient explanation of the risks. This is, therefore, a good day for health and consumer protection, even though I find it regrettable that the definition of nanomaterials has not been made sufficiently comprehensive, but has merely been restricted to insoluble and bio-persistent materials. However, it is nevertheless important and, for us, vital that nano-specific regulations have been adopted.
I also hope - and would already like to ask for your support in this matter now - that a regulation on new foodstuffs also proves successful this week, as that case does not have such broad support from the Commission. We need consistency - and not just concerning the matter of alcohol - when it comes to both cosmetics and foodstuffs. The same generally also applies in the field of nanotechnology. There, too, we need consistency between cosmetics and foodstuffs. I also sincerely hope that we will finally have an open debate on the purpose and uses of nanotechnology. I am also pleased that we have not watered down the ban on CMR substances, agreed in 2008, which was proposed by the Greens.
on behalf of the GUE/NGL Group. - (SV) Mr President, my group and I welcome the compromise that the Council and Parliament have managed to achieve in this recast of the Cosmetics Directive.
The biggest stumbling block in the negotiations with the Council was precisely nanomaterials. This relates to the use of extremely small structures to make new materials, which attain new properties or functions precisely because the particles are so small. For instance, the material may become harder, firmer, thinner, water-repellent, heat-retaining or obtain some other characteristic. In fact, we still do not know very much about it. Some make-up and creams contain nanoparticles and it is possible that these particles may penetrate damaged skin and find their way into the body, where they absolutely should not be.
Should we, then, allow an active substance in cosmetic products with absolutely no means of control? The answer, of course, is no. More knowledge and information must be obtained on nanomaterials. I am therefore pleased about this agreement that we are to vote on tomorrow. It is a step in the right direction.
The agreement will entail better protection for European consumers when nanomaterials are used in hair dyes, UV filters and so on. They will undergo a safety assessment before the products are allowed onto the market and the cosmetic products industry will also need to notify the Commission of the use of nanomaterials in any of their other products and the Commission, in turn, will be able to consult with the Committee on Internal Market and Consumer Protection as to whether there are any suspicions that the nanomaterials pose a health risk.
I would like to say a big thank you to the rapporteur responsible and to the Commission for producing such a good recast.
- (SK) I would like to thank the rapporteur. Bravo, Dagmar, for your work on the draft of the European Parliament and Council regulation presented to us by the Commission. It is a highly important document for protecting consumer health. We all no doubt use cosmetic products, as these include not just beauty products but also so-called cosmetics for everyday use, such as toothpaste, deodorants, shampoos, products for the hair and nails, lipstick and so on.
It is now 33 years since the last directive and that is a long enough time, in spite of the amendments. After all, developments in chemistry and in cosmetics itself have brought enormous and fundamental changes. I am referring here to the use of nanomaterials, so frequently mentioned here. These can have both positive and negative effects on human health. I therefore agree with the opinion that all materials used in cosmetic products which have a carcinogenic effect should be banned. We should also think very carefully about using materials whose mutagenic and toxic effects cannot be ruled out.
Consumers often purchase cosmetic products on the basis of misleading advertisements or incomplete information so through our European agencies, including now the European Chemicals Agency and the European Office for Food Safety, we must try to draw up the directives and guidelines for monitoring. We must not forget that cosmetic products are the most frequently counterfeited products and this only increases the likelihood of harmful materials being present. Besides these warnings we should try to inform consumers of the potential risks to health even from products made by well-known firms.
(DE) Mr President, ladies and gentlemen, in my opinion, the decisive point in the report before us is the change to the legal basis. Although the Member States of the European Union have developed at different rates and there are still large differences between them in terms of development, we will only achieve more legal certainty if the regulation is the preferred method of choice and remains so in the future.
There are directives that have caused more damage to competition and more injustice than was previously the case as a result of the different ways in which they have been implemented in the Member States. Therefore, it is right that, in this report, the directive and the national implementation have been concentrated in one comprehensive regulation. In this way, there is, naturally, an increase in the level of legal certainty, which is extraordinarily important especially for companies in this sector that are also involved in research. Of course, the Commission's commitment shortly to reduce 25% of compulsory registrations is also very welcome. We have taken the first step with this regulation. Congratulations, Commissioner.
The present report also makes it clear how quickly new products can appear on the market and force the legislative authorities to act. We addressed the issue of changing the Cosmetics Directive as recently as a few years ago. The use of nanomaterials has forced us to address the issue again. Within the framework of preventive consumer protection, the decisions concerning labelling are welcome, while the opportunity of provisional acceptance, in view of the state of scientific discoveries is also acceptable. At this point, I would also like to warn against panic-mongering, as has happened in the case of other developments, and would instead advise a scientific examination of the whole matter.
With the requirements we have implemented, namely that advertising claims and labels only reflect the true features of the product, we are acting as advocates for the consumer. However, the case of the deodorant which Mrs Roth-Behrendt mentioned, is a different matter. It works on one person, but does not work on another. Sometimes the same substance works on me one day, but does not work the next. Therefore, we should not take the matter quite as seriously.
I only hope that the legal approach will not be diluted by the Commission as a result of far too many measures within the comitology procedure. Therefore, I ask you not to prolong this procedure too much.
(DA) Mr President, we all use cosmetic products. They are not luxury goods that are only relevant to a particular gender or only to adults. Soap, shampoo, toothpaste, lotions, deodorants, suntan lotions - they are all around us and affect us all. It is important for them to be safe and for all countries to have sound, clear rules, and that is what we have achieved with this proposal. I would like to take this opportunity, like everyone else, to say thank you to Mrs Roth-Behrendt for her fine work.
We are happy that our prohibition on CMR substances has been retained, but made more appropriate. If ethanol had been prohibited in cosmetic products it would probably have created problems and at the same time it would have seemed a little strange, as we drink it in relatively large amounts. However, it is good that the Council did not succeed in weakening the provisions. Derogations from the prohibition are now to be restricted to substances that are approved in food and have so far not been shown to cause problems and that vulnerable groups, such as small children and pregnant women, are able to tolerate. However, the most important thing is that nanomaterials have at last been included. This has been a tough fight. It is as though the industry has tried to stifle the debate on the safety of nanomaterials. They would be very pleased if we would just accept these substances as unproblematic and wonderful. There has been no hint of the public concern that there has been surrounding GMOs, for example.
We, in the Group of the Greens/European Free Alliance, are proud that nanomaterial has now been included. It is to be tested, labelled and, where a number of products are concerned - UV filters, dyes and preservatives - it will now be the producer who has to guarantee safety, while the Commission is to provide detailed information and find time to monitor the rest. Finally, we have also managed to include labelling so that consumers can see what they are buying and putting on their skin. We have also included a provision concerning revision, requiring the Commission to ensure that both the definition of nanomaterial and the safety procedures are satisfactory. Finally, it is a good thing that it is to be impermissible to advertise a product as having properties that are beyond what it can offer. It will be interesting to see how all of the anti-wrinkle cream that we put on our faces, and which clearly does not work, will be sold in future.
(HU) In the cosmetics industry, as in many other sectors, a revolution is currently underway. A few years ago, nanotechnology began to conquer this branch of industry as well, and, as a result, unprecedented opportunities and prospects have now opened up. Of course, nanotechnology is far from being a new invention: human beings have been using the technology for four thousand years, albeit it is only in the last twenty years that have we become aware of it.
At the same time, it is important that we handle this matter with due caution; without delaying new discoveries and their implementation, we should nevertheless pay attention to the health risks as well. We must protect our citizens from these potential dangers, notably by means of a differentiated, risk-based approach.
There are nano-applications and products intended for direct consumer use, such as clothing and food, including cosmetic products, in the case of which an inadequately circumspect approach may result in people experiencing, literally in the flesh, the potentially harmful consequences.
It is precisely for this reason that it is important for people to know what kinds of preparations they are using; appropriate and detailed labelling is therefore indispensable, and the responsibility of the manufacturer is essential. We are talking about a gigantic, and ever-growing sector, for the EU cosmetics industry generates annual revenues of EUR 65 billion. One of the leading European cosmetics firms - one of the 3000 - spends EUR 450 million per year on research and development alone, and employs nearly 3000 scientists and researchers.
According to the European Commission's estimate, in 2006, 5% of cosmetics contained nanomaterials, a figure that may even have doubled by now. In order to overcome some of the global problems that we have caused, we need nanotechnology, and so I will vote in good conscience in favour of this legislative resolution, but we must not forget that every coin has two sides.
I congratulate Mrs Roth-Behrendt, Mrs Grossetête and Mrs Wallis, who have tabled the motion for a resolution - they have done an excellent job.
- (CS) Mr President, the introduction of minimum standards for the safety of cosmetic products marks an important step towards ensuring substantially higher levels of safety for European consumers. This modern regulation at the same time reduces the administrative burden for European producers employing more than 350,000 people. The extensive discussion here has focused mainly on labelling because this often misleads consumers, and I therefore warmly welcome the fact that new claims about the effects of products must be documented. There has also been a very lively discussion here - and not only here - on licensing nanomaterials and of course the elimination of carcinogenic materials from cosmetic products. I do not agree that messages about the content of nanomaterials in products should take the form of warnings. It is important for us to have a list of licensed nanomaterials that are not harmful but improve the quality of a product. There is, of course, no point in scaring consumers. Minimum standards should ensure consumer safety. I certainly consider counterfeiting to be a serious problem and I would also like to draw attention to the limited capacity of monitoring bodies at national level to actually monitor everything.
I am delighted that the text includes a uniform definition of nanomaterials and I also welcome the fact that we will be able to amend it so that it keeps up with the latest scientific developments. I also welcome the fact that the directive will actually become a regulation and will have greater legal emphasis. I therefore welcome this piece of work and I congratulate all of the rapporteurs for managing to reach a consensus over an issue as sensitive as the introduction of cosmetic products onto the European market based on scientific developments.
(FI) Mr President, the compromises made at first reading during the last legislative year have very quickly become commonplace, owing to pressures of time. Besides, that suits the small groups, as the agreements made at the negotiating table make them more powerful than befits their size. If this practice spreads, however, it will gnaw away at the credibility of parliamentary democracy in this House.
This time, however, democracy won, because the biggest groups found common ground and the result achieved has the genuine support of the majority.
It was obvious that the Cosmetics Directive needed to be redrafted. Its provisions needed clarifying and bringing up to date, and the guideline directive had to become a regulation, and nothing less, to be able to guarantee high levels of protection of human health everywhere in the EU as well as the workings of the internal market. These principles follow on logically from the work that was started when REACH was being discussed.
Obsolete legislation in the cosmetics industry poses a special threat to health and the extent to which we can rely on the law. Claims about nanoparticles and cosmetic products are a good example of this. Whereas the positive characteristics of nanomaterials are more or less familiar, the risks are largely uncharted. Similarly, the special characteristics of cosmetic products, which have a direct effect on the decision to purchase them, have been impossible to verify with any certainty.
That is why it was important to establish a common policy among the three largest political groups, to be able to take account of considerations of health, the environment, commerce and society, so as to make possible the agreement with the Council. Accordingly, I value highly the work that my colleague, Mrs Grossetête, has done as shadow rapporteur. She, in cooperation with Parliament's rapporteur, Mrs Roth-Behrendt, and her liberal colleagues, ensured that there was a majority position, which made this final result possible. Real democracy listens to everyone, but reflects the majority view.
No-one has expressed a wish to take the floor. Thus, before I give the rapporteur the floor, I would like to inform you that, so far, fourteen Members have spoken, eleven of whom were women.
Vice-President of the Commission. - (DE) Mr President, I was going to briefly comment on your last remark, but I have decided not to. Men are also interested in cosmetics - more and more so, in fact. In any case, they are interested in ensuring that our cosmetic products are safe.
There is only one thing left for me to do at this point. I would like to sincerely thank you for your agreement and support. As Mr Davies said, we have really provided a good example of what European legislation can achieve.
If I may personally give you a piece of advice, Mr Davies, it is the following. In your homeland it is perhaps also worth noting that we in Europe have regulations on cosmetics which do not exist elsewhere, namely the prohibition of the testing of cosmetics on animals. That is not permitted in Europe. Moreover, a few days ago, a regulation came into force which stipulates that products that are tested on animals cannot be placed on the European market. Given that the British are well known for being a nation of animal lovers, this is an argument that you, too, may be able to use.
Mr President, thank you very much, Commissioner, thank you very much, ladies and gentlemen. I am particularly grateful to Commissioner Verheugen for once again highlighting the ban on animal testing, as it has reminded me that this is now the third revision of the cosmetic products legislation that I have had the privilege to be involved in, these revisions being the sixth amendment, the seventh amendment, and now the change to a regulation.
We have, indeed, succeeded in banning animal testing. We have, for example, managed to ensure that consumers know the shelf life of a product, by means of a small box containing a number which tells them how long a product can be used for. I am also addressing these comments to certain colleagues, such as Mrs Roithová, who unfortunately were not able to be present at the start of this debate. Labels have never, at any point, been warnings. If a product is not safe, it should not be brought onto the market, it should not be marketed. All products on the European market have to be safe and harmless. However, labelling allows consumers to choose. That is what democracy is all about, and that is what freedom of choice is all about.
We have an excellent piece of legislation. I have tried to make the process very transparent. I have tried, as Mrs Grossêtete has said, to bring together various opinions. This is because I wanted to ensure that we draw up legislation which is good for everyone, namely for the consumers in the European Union, for industry, which will have to work with this legislation, and, finally, for everyone who benefits from it.
I would just like once again to say to Mr Schnellhardt that yes, deodorants work differently on different people, but the claim is nevertheless made that they 'keep you sweat-free'. That is why it is important that the claims concerning the deep rings around my eyes after a week in Strasbourg are, to a certain extent, true and reliable.
Once again, I would like to thank the Commissioner, particularly for the explanations he has given, as well as my colleagues and my co-workers, who have done most of the work. Thank you very much.
It was an extremely fruitful and interesting debate.
The debate is closed.
The vote will take place tomorrow, Tuesday, 24 March 2009.